DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Pub. 2019/0248142 to Nakagawa et al. “Nakagawa.”
 With regard to Claim 1, Nakagawa teaches a liquid ejecting apparatus (11) comprising:
	a liquid ejecting unit (16/46) that includes a nozzle (47) through which a liquid is to be discharged and an ejection surface (48) on which the nozzle opens [0029];
	an acquisition unit (49) that is configured to obtain distance information indicating a distance between the ejection surface (48) and a surface (24a) of a medium (14) on which the liquid discharged through the nozzle (47) is to land [0030]; and
	a controller (31) that is configured to control the liquid ejecting unit (16/46) so that a flushing amount is varied in accordance with the distance information obtained, the flushing amount being an amount of the liquid discharged during a flushing operation in which the liquid ejecting unit discharges the liquid through the nozzle as a maintenance operation [0049 and 0070].
With regard to Claim 2, Nakagawa teaches wherein the controller (31) controls the liquid ejecting unit (16/46) so that a print operation in which the liquid ejecting unit discharges the liquid onto the medium (14) through the nozzle (47) and the flushing operation during a print process on the medium are repeatedly performed [0070].
With regard to Claim 3, Nakagawa teaches wherein the controller (31) controls the liquid ejecting unit (16/46) so that the liquid ejecting unit ejects the liquid of the flushing amount that is a first flushing amount when the distance being indicated by the distance information obtained is shorter than a first distance, and the first distance is a preset value, the controller (31) controls the liquid ejecting unit so that the liquid ejecting unit ejects the liquid of the flushing amount that is a second flushing amount when the distance being indicated by the distance information obtained is larger than the first distance, and the first flushing amount is smaller than the second amount [0050].
	With regard to Claim 4, Nakagawa teaches wherein the controller (31) controls the liquid ejecting unit (16/46) so that the flushing amount is varied by changing a total amount of liquid discharged during the flushing operation [0063].
With regard to Claim 5, Nakagawa teaches wherein the controller (31) controls the liquid ejecting unit (16/46) so that the flushing amount is varied by changing intervals between a plurality of flushing operations [0053-0054].
With regard to Claim 8, Nakagawa teaches a liquid ejecting method for performing a maintenance operation of a liquid ejecting apparatus, the liquid ejecting apparatus including a liquid ejecting unit that includes a nozzle through which a liquid is to be discharged and an ejection surface on which the nozzle opens [0029], the liquid ejecting method comprising:
obtaining distance information indicating a distance between the ejection surface and a surface of a medium on which the liquid discharged through the nozzle is to land [0030]; and
varying a flushing amount in accordance with the distance information obtained, the flushing amount being an amount of a liquid discharged during a flushing operation in which the liquid ejecting unit discharges the liquid through the nozzle as the maintenance operation [0049 and 0070].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa.
With regard to Claim 6, Nakagawa teaches the claimed invention except for wherein the acquisition unit is configured to obtain a set value of the distance information from a memory.
	However, in order for the controller to know distance “L” there are only three possible options: (1) the distance is sensed by a sensor, (2) the distance is obtained from memory or (3) the distance is input by a user.  As stated in the MPEP 2143, choosing from a finite number of identified predictable solutions with a reasonable expectation of success is indicia of obviousness.  Here, there are three options. Applicant has merely chosen one of the three options which is obvious under KSR.  The Examiner finds no patentable distinction between any of these three options.
	With regard to Claim 7, Nakagawa teaches the claimed invention except for wherein the acquisition unit is configured to obtain the distance information from a detector, the detector being configured to detect the distance between the ejection surface and the surface of the medium.  The same rationale/motivation discussed above in claim 6 applies. 
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 10,737,495 discloses a liquid ejecting apparatus includes a transport belt that transports a medium in a transport direction in a state in which the medium is supported on a medium supporting surface, a liquid ejecting head that ejects a liquid from a plurality of nozzles formed on a nozzle surface with respect to the medium supported on the medium supporting surface of the transport belt, and a controller that performs a flushing operation of ejecting the liquid from the nozzles as a maintenance operation for the liquid ejecting head, on a flushing area on the medium supporting surface adjacent to the medium with an interval therebetween.
JP 4168572 B2 discloses an ink jet recording apparatus that records an image on a recording paper by moving the ink jet recording head in the width direction of the recording paper, and more particularly to a flushing technique for eliminating the clogging of the recording head.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853